Citation Nr: 0331690	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 2, 2001 
for the grant of service connection for the following:  mild 
degenerative changes of the cervical spine; compression of 
superior end plates of T5-6 with narrowing of the canal, 
thoracic spine; degenerative disc disease at L5-S1 with left 
radiculopathy, lumbar spine; right shoulder cuff tear; dental 
trauma; and arthralgia of the right knee.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953. 

By an October 2001 rating decision, the RO denied entitlement 
to an earlier effective date for the grant of service 
connection for the following:  mild degenerative changes of 
the cervical spine; compression of superior end plates of T5-
6 with narrowing of the canal, thoracic spine; degenerative 
disc disease at L5-S1 with left radiculopathy, lumbar spine; 
right shoulder cuff tear; dental trauma; and arthralgia of 
the right knee.  The veteran perfected an appeal to the 
Board.  By a November 2002 decision, the Board affirmed the 
RO's denial.  The veteran gave notice of appeal of the 
November 2002 Board decision to the Court.  In February 2003, 
the Secretary of the Department of Veterans Affairs filed a 
Motion for Remand and to Stay Further Proceedings.  The 
motion urged the Court to vacate and remand the November 2002 
decision for failure of the Board to present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  By Order dated March 5, 2003, the 
Court ordered the veteran to notify the Court of any 
opposition to the motion to remand this appeal to the Board.  
The veteran concurred with the Secretary's motion.  By Order 
dated May 22, 2003, the Court granted the motion, vacated the 
Board's decision, and remanded the matter for readjudication 
consistent with the motion.  Accordingly, this matter comes 
back before the Board.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the January 2002 Statement of the Case 
provided the veteran with notice of the law and implementing 
regulations of the VCAA, the veteran was not provided with 
further written notice of the information necessary to 
substantiate the earlier effective date claim, and what 
evidence, if any, would be gathered by the veteran, and which 
evidence would be provided by VA.  Such notification must be 
provided-including notice that the veteran has a full year 
to respond to the VCAA notice.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.    

2. Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




